Citation Nr: 1740997	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at an April 2013 Travel Board hearing.  The hearing transcript is of record.  

It was noted in a May 2014 Board remand that VA has waived the time required for filing a substantive appeal in this case, and the Board accepted jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Board remanded the appeal in May 2014 and November 2015 for supplemental medical opinions to address the appeal for secondary service connection for erectile dysfunction.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand instructions in obtaining those opinions, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The evidence is at least in equipoise on the question of whether currently diagnosed erectile dysfunction is related to service-connected PTSD.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, claimed as secondary to PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a December 2008 notice letter which met VCAA notice requirements.  Because the Board is granting the full benefit sought on appeal, the Board finds that additional notice and development are not necessary to address the appeal, and the Board may proceed with adjudication of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Erectile dysfunction is not a "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The record shows that the Veteran has a current diagnosis of erectile dysfunction.  See VA treatment records dated from 2007 to present and VA examinations.  

The Veteran contends in lay statements and in Board hearing testimony that his erectile dysfunction is secondary to service-connected PTSD.  In a May 2012 statement, the Veteran reported being prescribed Bupropion HCL and Quetiapine Fumarate and he contends that his erectile dysfunction was a side effect of the medications.  In April 2013 Board hearing testimony, the Veteran testified that he felt that erectile dysfunction was a symptom of PTSD, and he felt that it was also related to medication that he took for service-connected PTSD.  He stated that his VA primary care physician had indicated to him that his medication for PTSD caused or aggravated erectile dysfunction.     

The Veteran does not contend that erectile dysfunction had its onset in service but contends that it is secondary to service-connected PTSD.  Service treatment records do not identify any diagnosis, treatment, or complaints related to erectile dysfunction in service.  The earliest diagnosis of erectile dysfunction shown in the record was in 2007, many years after service separation.    

The Board finds that the evidence is in equipoise on the question of whether is currently diagnosed erectile dysfunction is related to service-connected PTSD.  The AOJ has obtained several medical opinions in an attempt to resolve the question of whether service-connected PTSD and related treatment caused or aggravated the Veteran's erectile dysfunction.  

The Board finds that a July 2009 VA opinion with regard to erectile dysfunction is not probative.  The VA examiner opined that erectile dysfunction was less likely than not caused by or related to PTSD.  The examiner reasoned that PTSD was a risk factor for erectile dysfunction, but stated that the Veteran had other risk factors which included aging, alcohol abuse disorder, and tobacco use disorder.  The Board finds, however, that the presence of other risk factors for the development of erectile dysfunction does not negate whether PTSD played a role in the causation or aggravation of erectile dysfunction.  

A June 2010 VA supplemental opinion noted that the Veteran had several known risk factors for erectile dysfunction, including age, alcohol use, tobacco use, and liver disease.  The examiner noted that 60 percent of 60-year-olds had erectile dysfunction and reasoned that PTSD was not a recognized cause in the etiology of erectile dysfunction.  The examiner also reasoned that erectile dysfunction was not a primary side effect of the medication Quetiapine.  The examiner stated, therefore, that erectile dysfunction was less likely than not caused by, related to, or aggravated by PTDS or its treatment.  The June 2010 opinion addressed the Veteran's allegation that Quetiapine aggravated his erectile dysfunction, but did not address the effect of Bupropion.  Additionally, while the examiner reasoned that PTSD was not a recognized cause in the etiology of erectile dysfunction, she did not address whether erectile dysfunction was aggravated by PTSD, particularly in light of the earlier identification of PTSD as a risk factor.  Thus, the Board has accorded some probative weight to the June 2010 VA opinion with regard to the question of whether PTSD caused the Veteran's erectile dysfunction; but the Board finds that it does not adequately address the question of aggravation.

VA treatment records include a June 2014 opinion from the Veteran's primary care physician, who opined that erectile dysfunction was most likely related to PTSD.  The only rationale provide, however, was that the Veteran suffered from PTSD which was disabling at times.  The Board has accorded some probative weight to the opinion, as it was provided by the Veteran's primary care physician in this case, who had been treating the Veteran for both PTSD and erectile dysfunction with knowledge of his medical history.  

A September 2014 VA examiner opined, based on a review of the record, that erectile dysfunction was less likely than not caused by, related to, or worsened beyond natural progression by military service, service-connected PTSD, or any incident in service.  In providing this opinion, the examiner noted relevant findings from VA treatment records dated in January 2007 and May 2007 as it pertained to the Veteran's initial diagnosis of erectile dysfunction, but instead of discussing the relevance of the various factors such as pain, testosterone levels, or depression, identified as playing a potential role in the development of erectile dysfunction, the VA examiner dismissed these findings in the medical record as speculative or as not representing competent medical evidence.  With regard to the assertion that Bupropion and Quetiapine caused the Veteran's erectile dysfunction, the examiner did note the allegation, but instead of addressing whether these medications played a role in the aggravation of erectile dysfunction, the examiner discussed the Veteran's reliability in presenting testimony on these drugs as a causative factor.  The VA examiner also opined that the June 2014 physician's opinion, relating erectile dysfunction to PTSD, was based on anecdotal recollection and is speculative in nature.  The Board finds that while the September 2014 opinion addressed the question of secondary service connection on the basis of both causation and aggravation, the rational provided by the examiner provides little discussion with regard to causative or aggravating factors for the development of erectile dysfunction, or the medical principals involved, and instead, it appears that the examiner has attempted to adjudicate the claim by attempting to weigh or discount each piece of evidence he was asked to discuss.  Absent a clear rationale for the opinion rendered, the Board finds that the September 2014 opinion is largely inadequate.   

The Board finds that the September 2014 VA examiner did, however, provide some rationale to support to the June 2010 VA medical opinion.  He confirmed that the Veteran had risk factors of alcohol abuse, tobacco abuse, natural aging, and liver disease, and also clarified that the identification of PTSD as a causative entity for the development of erectile dysfunction and not just a correlative one, was still controversial in the medical literature and was not generally accepted by reputable medical authority.  

Finally, a May 2017 VA opinion was obtained to help clarify whether erectile dysfunction was caused or aggravated by service-connected PTSD.  The examiner opined, however, that the medical knowledge to determine the precise natural progression of erectile dysfunction did not exist and opined that, as there were multiple factors increasing the risk of erectile dysfunction in individuals, it was not possible to determine the precise percentage each risk factor played in the overall condition of erectile dysfunction.  The examiner concluded that she could not provide an opinion without resorting to mere speculation.  The Board finds that while the examiner did provide adequate rationale for providing a speculative opinion in this case, discussing some of the Veteran's various risk factors for erectile dysfunction, and while the examiner clarified in the opinion that prescribed Quetiapine, Mirtazapine and Bupropion had no effect on erectile function per Micromedex drug information, the final opinion rendered, as it was speculative, does not tend to weigh either for or against the Veteran's claim for benefits.

In weighing the opinions as discussed above, the Board finds that a May 2017 VA opinion indicates that prescribed Quetiapine, Mirtazapine and Bupropion had no effect on erectile function per Micromedex drug information, and this tends to weight against the assertion that such medications prescribed for PTSD caused or aggravated his erectile dysfunction.  

The Board finds, however, that the evidence is at least in equipoise with regard to whether erectile dysfunction was caused or aggravated PTSD.  As noted above, the June 2010 VA opinion is probative with regard to the question of whether PTSD caused the Veteran's erectile dysfunction, and the September 2014 opinion tends to support the June 2010 opinion, indicating that the identification of PTSD as a causative entity for the development of erectile dysfunction and not just a correlative one, was not generally accepted by reputable medical authority.  The opinions, however, did not adequately address the question of aggravation.  Conversely, the Veteran's primary care physician, who has been treating the Veteran for both PTSD and erectile dysfunction, opined that erectile dysfunction was most likely related to PTSD.  As the evidence for and against the Veteran's appeal is in relative equipoise, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that service connection for erectile dysfunction, secondary to PTSD, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).









ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for erectile dysfunction, secondary to PTSD, is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


